DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 08/30/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 08/30/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 2, 4, 6, 7, 9, 10, 12-15, and 17-19.
Applicants have introduced new claims 21-26.
Applicants have canceled claims 3, 5, 8, 11, 16, and 20.
Claims 1, 2, 4, 6, 7, 9, 10, 12-15, 17-19, and 21-26 are the current claims hereby under examination.
Claim Objections - Newly Applied Necessitated by Applicant’s Amendments
Claim 9 is objected to because of the following informalities:
Regarding Claim 9, it is recommended to the Applicant to amend claim 9, line 7 to recite --causing, using the control circuitry …-- (emphasis added) to maintain consist claim language and ensure clarity the control circuitry is the same throughout.


Claim Rejections - 35 USC § 112 - Withdrawn and Newly Applied Necessitated by Applicant’s Amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 7, 9, 10, 12-15, 17-19, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 9, and 17, the claims have been amended to recite “set the background electrode to a second voltage potential less than the first voltage potential …” (emphasis added). The specification, filed 06/11/2020, discloses that the working electrode and the background electrode can have different voltage potentials, for example, the working electrode may be operated at a lower voltage potential relative for the background electrode (see para. [0007] and [0052]). However, the specification does not disclose or reasonably describe that the voltage potential of the background electrode is set to be less than the working electrode, as claimed. For the purposes of examination, the claim limitation is being interpreted as written, however, clarification and written arguments with support from the specification is requested if the claim limitation is being maintained. Claims 2, 4, 6, 7, 10, 12-15, 16-19, and 21-26 are rejected due to their dependence from claims 1, 9, and 17. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-10, 12-15, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6 and 14, the claims currently recite “the working electrode and the background electrode are located on a single sensor or on separate sensors in a device” (emphasis added). However, claims 1 and 9 recite “a working electrode of a subcutaneously placed glucose sensor” and “a background electrode of the subcutaneously placed glucose sensor”. 
In light of the specification, it is unclear if “a single sensor or on separate sensors”, of claims 6 and 14, are the same structural elements as “a glucose sensor” of claims 1 and 9. If the sensors are the same structural elements, it is further unclear how the working electrode and the background electrode can be located on separate sensors, as recited in claims 6 and 14, when claims 1 and 9 recite the background electrode is a part of the subcutaneously placed glucose sensor. 
For the purposes of examination, “a device” of claims 6 and 14 is being interpreted as the same structural element of “a subcutaneously placed glucose sensor” of claims 1 and 9. “A single sensor” and “separate sensors” are being interpreted as “a single sensor flex” and “a dual sensor flex”, as described in para. [0075] and Fig. 10. It is recommended to the Applicant to amend claims 6 and 14 to clarify “a single sensor”, “separate sensors”, and “a device”, similar to the claim language in claims 21 and 22. 
Regarding claim 9, the claim recites “the control circuitry” in line 3 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 10, 12-15, and 25 are rejected by virtue of their dependence from claim 9.
Regarding Claim 26, the claim recites recitations related to the particulars of the glucose sensor.  However, claim 26 is drawn to a non-transitory computer-readable media which does not include the glucose sensor.  It is not clear what the meaning of claim 26 is supposed to be since it further defines a structure that is not part of the claimed media.
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 08/30/2022, with respect to claim 5 have been fully considered and are persuasive. Applicants have canceled claim 5, rendering the rejection moot. The 112(a) rejection of claim 5 has been withdrawn. However, newly applied 112(a) and 112(b) rejections have been necessitated by Applicant’s amendments. 


Claim Rejections - 35 USC § 101 - Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Response to Arguments
Applicant’s arguments, see pages 8-10 of Remarks, filed 08/30/2022, with respect to claims 1-7, 9-15, and 17-19 have been fully considered and are persuasive. Applicants have amended independent claims 1, 9, and 17 to recite specific structure of a subcutaneously placed glucose sensor and steps reflecting an improvement in the reliability of a continuous glucose monitoring system. The 101 rejection of claims 1-7, 9-15, and 17-19 has been withdrawn. 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Response to Arguments
Applicant’s arguments, see page 11 of Remarks, filed 08/30/2022, with respect to claims 1-7 have been fully considered and are persuasive. Applicants have amended claim 1 to no longer be directed to a human organism. The 101 rejection of claims 1-7 has been withdrawn. 
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Response to Arguments
Applicant’s arguments, see pages 11-12 of Remarks, filed 08/30/2022, with respect to claims 1, 2, 4-7, 9, 10, 12-15, and 17-19 have been fully considered and are persuasive.  The 102(a)(2) rejection of claims 1, 2, 4-7, 9, 10, 12-15, and 17-19 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Newly Applied Necessitated by Applicant’s Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 9, 10, 12-15, 17-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. (Pub. No. US 2010/0030045), hereinafter referred to as Gottlieb, in view of Boo et al. (Pub. No. US 2019/0328297) (previously cited), hereinafter referred to as Boo, in view of Li et al. (Pub. No. US 2019/0357827) (previously cited), hereinafter referred to as Li.
The claims are generally directed towards a system, method, and non-transitory computer-readable media for continuous glucose monitoring, comprising: processing circuitry configured to: activate a working electrode of a subcutaneously placed glucose sensor to generate a first sensor current; activate a background electrode of the subcutaneously placed glucose sensor to generate a second sensor current; cause a plurality of pulses to be applied to the working electrode and the background electrode to stabilize the glucose sensor; set the working electrode to a first voltage potential, wherein the working electrode includes a glucose oxidase sensor configured to be affected by exposure to a medication ingested by a user; set the background electrode to a second voltage potential  less than the first voltage potential, the background electrode having a metallization layer that is not affected by exposure to the medication ingested by the user; receive the first sensor current from the working electrode; receive the second sensor current from the background electrode; compare the first sensor current and the second sensor current to detect ingestion of the medication by the user; and generate a sensor glucose value based on the comparison. 
Regarding Claim 1, Gottlieb discloses a system for continuous glucose monitoring (Abstract, “glucose sensors used in the management of diabetes”, para. [0008], “analyte sensors and sensor systems …”, para. [0011], para. [0022], Fig. 3 and Fig. 12A-B), comprising: 
processing circuitry (Fig. 3, para. [0020], “processor”, para. [0099], and para. [0161]),  configured to: 
activate a working electrode of a subcutaneously placed glucose sensor (Fig. 12A-B, para. [0041], “dual piercing member”, para. [0130], “multiple sets of sensors … multiple piercing members … first piercing member is operatively coupled to at least one first electrochemical sensors having at least one electrode”) to generate a first sensor current (para. [0161], “a first signal received from a working electrode in response to a first working potential …”, the first signal being received from the working electrode being a current, see Fig. 5A-B); 
activate a background electrode of the subcutaneously placed glucose sensor (Fig. 12A-B, para. [0041], “dual piercing member”, para. [0130], “multiple sets of sensors … multiple piercing members … second piercing member is operatively coupled to at least one second electrochemical sensors having at least one electrode”) to generate a second sensor current (para. [0161], “a second signal received from a working electrode in response to a second working potential”, the second signal being received from the second working electrode being a current, see Fig. 5A-B); 
cause a plurality of pulses to be applied to the working electrode and the background electrode to stabilize the glucose sensor (para. [0151], “sensor initialization scheme involving high frequency initialization (switching of voltage potentials) … number of pulses used … at least 2 and can be … 20 or more”); 
set the working electrode to a first voltage potential (para. [0161], “first working potential …”), wherein the working electrode includes a glucose oxidase sensor configured to be affected by exposure to a medication ingested by a user (para. [0161], “one working electrode is coated with glucose oxidase … interfering compound is acetaminophen …” and para. [0074], “amperometric detection … suffer interference from oxidizable species … acetaminophen”); 
set the background electrode to a second voltage potential (para. [0161], “second working potential …”), the background electrode having a metallization layer that is not affected by exposure to the medication ingested by the user (para. [0161], “one working electrode is coated with glucose oxidase and another is not …”, the background electrode is not coated with the glucose oxidase, so the medication is not causing an increase interference signal, para. [0015], “electrode … comprises a platinum composition … titanium composition … gold composition …”, para. [0071], “working electrode, which can be made from non-corroding metal or carbon”); 
receive the first sensor current from the working electrode (para. [0161], “a first signal received from a working electrode in response to a first working potential”, the first signal being received from the working electrode being a current, see Fig. 5A-B); 
receive the second sensor current from the background electrode (para. [0161], “a second signal received from a working electrode in response to a second working potential”, the second signal being received from the second working electrode being a current, see Fig. 5A-B).
However, Gottlieb does not explicitly disclose setting the second voltage potential to be less than the first voltage potential.
 Boo teaches of a method of glucose-sensing using a sensor with multiple working electrodes (Abstract, Fig. 40, elements 4103A and 4103B, and para. [0281]). Boo further teaches the first working electrode senses glucose, ascorbic acid, and a medication such as acetaminophen and the second working electrode only senses ascorbic acid and acetaminophen, the difference of the two representing a glucose concentration (para. [0281]). Boo further teaches the bias voltages can range from 0.2-0.45 V (para. [0282]) and that the two-electrode system can have different bias voltages for the first and second working electrodes (para. [0283]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using a processor and potentiostat disclosed by Gottlieb to explicitly use a different bias voltage for the first potential than the second potential, for example a lower potential for the background electrode. One of ordinary skill in the art would have recognized that adjusting the voltage potentials would allow for the glucose system to be optimized to provide more accurate results. Boo further teaches that using two different bias potentials allows for a more accurate computation of the glucose concentration by comparing current values at different bias potentials (para. [0283]). 
While Gottlieb does disclose comparing the first sensor current and the second sensor current (para. [0161]), Gottlieb does not explicitly disclose the processing circuitry is configured to compare the first sensor current and the second sensor current to detect ingestion of the medication by the user; and generate a sensor glucose value based on the comparison.
Li teaches of a dual-electrode system with a first working electrode to generate a first signal composed of both signal related to the analyte and signal related to non-analyte electroactive compounds, and a second working electrode to generate a second signal associated with noise of the analyte sensor, including contribution due to non-analyte electroactive species (Fig. 3D, E1, E2, and para. [0580]). Li further teaches processing circuitry (para. [0585]) is configured to compare the first sensor current and the second sensor current to detect ingestion of a medication by the user (para. [0580], [0581], [0583], “background noises includes both constant and non-constant components and must be removed to accurately calculate the analyte concentration …”, para. [0643], “sensor configurations that block and/or remove the interferent or that specifically detect the noise and mathematical algorithms that recognize and/or remove the signal noise component …”, and para. [0741], “baseline signal which can be subtracted from the glucose signal …”). Li further teaches that based on the comparison, a sensor glucose value is generated (para. [0583-0584], and para. [0741-0742], “baseline signal which can be subtracted from the glucose signal to obtain the signal contribution due to glucose only …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry disclosed by Gottlieb to explicitly include comparing the first sensor current and second sensor current to detect ingestion of the medication, and generate a sensor glucose value based on the comparison. Li teaches that by detecting ingestion of a medication or detecting interferants, the noise is able to be removed to generate a glucose concentration data substantially without signal contribution due to non-glucose-related noise, while being able to maintain the voltage potential being applied to the electrodes (para. [0583], and para. [0741-0742]). 
Regarding Claim 2, modified Gottlieb discloses the system of claim 1, wherein the medication produces an interfering current that increases a glucose reading at the working electrode (para. [0020], “interfering compound is acetaminophen …”, para. [0054], and para. [0074], “sensors employing this detection scheme may suffer interference from oxidizable species that are present … acetaminophen”).
Regarding Claim 4, modified Gottlieb discloses the system of claim 1.
However, modified Gottlieb does not explicitly disclose wherein the processing circuitry is further configured to input the first sensor current and the second sensor current as parameters in a pre-determined mathematical model for adjusting the sensor glucose value.
Li further teaches that the first sensor current and the second sensor current measured by the two electrodes are input parameters in a mathematical model for adjusting the sensor glucose value (para. [0484], “baseline signal is subtracted from the glucose signal …” and para. [0643], “sensor configurations that block and/or remove the interferent, or that specifically detect the noise and mathematical algorithms that recognize and/or remove the signal noise component”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry to explicitly use a mathematical model for adjusting the sensor glucose value. Li teaches that by subtracting the baseline signal, interferants are removed from the detected glucose value (para. [0484]). 
Regarding Claim 6, modified Gottlieb discloses the system of claim 1, wherein the working electrode and the background electrode are located on a single sensor or on separate sensors in a device (Fig. 12A-B, para. [0130], “multiple sets of sensors … multiple piercing members … first piercing member is operatively coupled to at least one first electrochemical sensors having at least one electrode … second piercing member is operatively coupled to at least one second electrochemical sensors having at least one electrode”).
Regarding Claim 7, modified Gottlieb discloses the system of claim 1.
However, modified Gottlieb does not explicitly disclose wherein, to compare the first sensor current and the second sensor current to detect ingestion of the medication by the user, the processing circuitry is further configured to: determine a noise level for the second sensor current; compare the noise level to a noise threshold; and calculate the sensor glucose value based on the second sensor current in response to the noise level not exceeding the noise threshold.
Li further teaches of determining a noise level for the second signal (para. [1016], “processor module evaluates the signal waveform by evaluating a similarity and/or correlation between the signal waveform and a waveform template …”). Li further teaches of comparing the noise level to a noise threshold (para. [1016], “second signal waveform … meets one or more criteria (e.g., falls within a threshold)…”). Li further teaches calculating the sensor glucose value based on a noise level not exceed the threshold (para. [1016], “if the second signal … does not meet the one or more criteria … then the system is configured to disregard (e.g., not use, throw out), the second signal data for other purposes …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing disclosed by modified Gottlieb to explicitly calculate the sensor glucose value based on a noise level not exceeding a threshold. Li teaches that if a noise level does not meet criteria, the signal is thrown out from subsequent calculations in order to produce accurate glucose measurements (para. [1016]). 
Regarding Claim 9, Gottlieb discloses a method for continuous glucose monitoring (Abstract, “glucose sensors used in the management of diabetes”, para. [0008], “analyte sensors and sensor systems …”, para. [0011], para. [0022]), the method comprising: 
activating, using the control circuitry  (Fig. 3, para. [0020], “processor”, para. [0099], and para. [0161]), a working electrode of a subcutaneously placed glucose sensor (Fig. 12A-B, para. [0041], “dual piercing member”, para. [0130], “multiple sets of sensors … multiple piercing members … first piercing member is operatively coupled to at least one first electrochemical sensors having at least one electrode”) to generate a first sensor current (para. [0161], “a first signal received from a working electrode in response to a first working potential …”, the first signal being received from the working electrode being a current, see Fig. 5A-B); 
activating, using the control circuitry, a background electrode of the subcutaneously placed glucose sensor (Fig. 12A-B, para. [0041], “dual piercing member”, para. [0130], “multiple sets of sensors … multiple piercing members … second piercing member is operatively coupled to at least one second electrochemical sensors having at least one electrode”) to generate a second sensor current (para. [0161], “a second signal received from a working electrode in response to a second working potential”, the second signal being received from the second working electrode being a current, see Fig. 5A-B); 
causing, using the control circuitry, a plurality of pulses to be applied to the working electrode and the background electrode to stabilize the glucose sensor (para. [0151], “sensor initialization scheme involving high frequency initialization (switching of voltage potentials) … number of pulses used … at least 2 and can be … 20 or more”); 
setting, using the control circuitry, the working electrode to a first voltage potential (para. [0161], “first working potential …”), wherein the working electrode includes a glucose oxidase sensor configured to be affected by exposure to a medication ingested by a user (para. [0161], “one working electrode is coated with glucose oxidase … interfering compound is acetaminophen …” and para. [0074], “amperometric detection … suffer interference from oxidizable species … acetaminophen”); 
setting, using the control circuitry, the background electrode to a second voltage potential (para. [0161], “second working potential …”), the background electrode having a metallization layer that is not affected by exposure to the medication ingested by the user (para. [0161], “one working electrode is coated with glucose oxidase and another is not …”, the background electrode is not coated with the glucose oxidase, so the medication is not causing an increase interference signal, para. [0015], “electrode … comprises a platinum composition … titanium composition … gold composition …”, para. [0071], “working electrode, which can be made from non-corroding metal or carbon”); 
receiving, using the control circuitry, the first sensor current from the working electrode (para. [0161], “a first signal received from a working electrode in response to a first working potential”, the first signal being received from the working electrode being a current, see Fig. 5A-B); 
receiving, using the control circuitry, the second sensor current from the background electrode (para. [0161], “a second signal received from a working electrode in response to a second working potential”, the second signal being received from the second working electrode being a current, see Fig. 5A-B).
However, Gottlieb does not explicitly disclose setting the second voltage potential to be less than the first voltage potential.
 Boo teaches of a method of glucose-sensing using a sensor with multiple working electrodes (Abstract, Fig. 40, elements 4103A and 4103B, and para. [0281]). Boo further teaches the first working electrode senses glucose, ascorbic acid, and a medication such as acetaminophen and the second working electrode only senses ascorbic acid and acetaminophen, the difference of the two representing a glucose concentration (para. [0281]). Boo further teaches the bias voltages can range from 0.2-0.45 V (para. [0282]) and that the two-electrode system can have different bias voltages for the first and second working electrodes (para. [0283]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using a processor and potentiostat disclosed by Gottlieb to explicitly use a different bias voltage for the first potential than the second potential, for example a lower potential for the background electrode. One of ordinary skill in the art would have recognized that adjusting the voltage potentials would allow for the glucose system to be optimized to provide more accurate results. Boo further teaches that using two different bias potentials allows for a more accurate computation of the glucose concentration by comparing current values at different bias potentials (para. [0283]). 
While Gottlieb does disclose comparing the first sensor current and the second sensor current (para. [0161]), Gottlieb does not explicitly disclose the processing circuitry is configured to compare the first sensor current and the second sensor current to detect ingestion of the medication by the user; and generate a sensor glucose value based on the comparison.
Li teaches of a dual-electrode system with a first working electrode to generate a first signal composed of both signal related to the analyte and signal related to non-analyte electroactive compounds, and a second working electrode to generate a second signal associated with noise of the analyte sensor, including contribution due to non-analyte electroactive species (Fig. 3D, E1, E2, and para. [0580]). Li further teaches processing circuitry (para. [0585]) is configured to compare the first sensor current and the second sensor current to detect ingestion of a medication by the user (para. [0580], [0581], [0583], “background noises includes both constant and non-constant components and must be removed to accurately calculate the analyte concentration …”, para. [0643], “sensor configurations that block and/or remove the interferent or that specifically detect the noise and mathematical algorithms that recognize and/or remove the signal noise component …”, and para. [0741], “baseline signal which can be subtracted from the glucose signal …”). Li further teaches that based on the comparison, a sensor glucose value is generated (para. [0583-0584], and para. [0741-0742], “baseline signal which can be subtracted from the glucose signal to obtain the signal contribution due to glucose only …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry disclosed by Gottlieb to explicitly include comparing the first sensor current and second sensor current to detect ingestion of the medication, and generate a sensor glucose value based on the comparison. Li teaches that by detecting ingestion of a medication or detecting interferants, the noise is able to be removed to generate a glucose concentration data substantially without signal contribution due to non-glucose-related noise, while being able to maintain the voltage potential being applied to the electrodes (para. [0583], and para. [0741-0742]). 
Regarding Claim 10, modified Gottlieb discloses the method of claim 9, wherein the medication produces an interfering current that increases a glucose reading at the working electrode (para. [0020], “interfering compound is acetaminophen …”, para. [0054], and para. [0074], “sensors employing this detection scheme may suffer interference from oxidizable species that are present … acetaminophen”).
Regarding Claim 12, modified Gottlieb discloses the method of claim 9.
However, modified Gottlieb does not explicitly disclose further comprising inputting the first sensor current and the second sensor current as parameters in a pre-determined mathematical model for adjusting the sensor glucose value.
Li further teaches that the first sensor current and the second sensor current measured by the two electrodes are input parameters in a mathematical model for adjusting the sensor glucose value (para. [0484], “baseline signal is subtracted from the glucose signal …” and para. [0643], “sensor configurations that block and/or remove the interferent, or that specifically detect the noise and mathematical algorithms that recognize and/or remove the signal noise component”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry to explicitly use a mathematical model for adjusting the sensor glucose value. Li teaches that by subtracting the baseline signal, interferants are removed from the detected glucose value (para. [0484]). 
Regarding Claim 13, modified Gottlieb discloses the method of claim 9, further comprising selecting a material of the working electrode, a material of the background electrode, or an applied voltage based on an analyte (para. [0166], “include materials that facilitate the use of glucose oxidase …”).
Regarding Claim 14, modified Gottlieb discloses the method of claim 9, wherein the working electrode and the background electrode are located on a single sensor or on separate sensors in a device (Fig. 12A-B, para. [0130], “multiple sets of sensors … multiple piercing members … first piercing member is operatively coupled to at least one first electrochemical sensors having at least one electrode … second piercing member is operatively coupled to at least one second electrochemical sensors having at least one electrode”).
Regarding Claim 15, modified Gottlieb discloses the method of claim 9.
However, modified Gottlieb does not explicitly disclose wherein comparing the first sensor current and the second sensor current to detect ingestion of the medication by the user comprises: determining a noise level for the second sensor current; comparing the noise level to a noise threshold; and calculating the sensor glucose value based on the second sensor current in response to the noise level not exceeding the noise threshold.
Li further teaches of determining a noise level for the second signal (para. [1016], “processor module evaluates the signal waveform by evaluating a similarity and/or correlation between the signal waveform and a waveform template …”). Li further teaches of comparing the noise level to a noise threshold (para. [1016], “second signal waveform … meets one or more criteria (e.g., falls within a threshold)…”). Li further teaches calculating the sensor glucose value based on a noise level not exceed the threshold (para. [1016], “if the second signal … does not meet the one or more criteria … then the system is configured to disregard (e.g., not use, throw out), the second signal data for other purposes …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing disclosed by modified Gottlieb to explicitly calculate the sensor glucose value based on a noise level not exceeding a threshold. Li teaches that if a noise level does not meet criteria, the signal is thrown out from subsequent calculations in order to produce accurate glucose measurements (para. [1016]). 
Regarding Claim 17, Gottlieb discloses a non-transitory computer-readable media for continuous glucose monitoring comprising instructions that, when executed by one or more processors (Abstract, “glucose sensors used in the management of diabetes”, para. [0008], “analyte sensors and sensor systems …”, para. [0011], para. [0022], Fig. 3, para. [0020], “processor”, para. [0099], and para. [0161]), cause operations comprising: 
activating a working electrode of a subcutaneously placed glucose sensor (Fig. 12A-B, para. [0041], “dual piercing member”, para. [0130], “multiple sets of sensors … multiple piercing members … first piercing member is operatively coupled to at least one first electrochemical sensors having at least one electrode”) to generate a first sensor current (para. [0161], “a first signal received from a working electrode in response to a first working potential …”, the first signal being received from the working electrode being a current, see Fig. 5A-B); 
activating a background electrode of the subcutaneously placed glucose sensor (Fig. 12A-B, para. [0041], “dual piercing member”, para. [0130], “multiple sets of sensors … multiple piercing members … second piercing member is operatively coupled to at least one second electrochemical sensors having at least one electrode”) to generate a second sensor current (para. [0161], “a second signal received from a working electrode in response to a second working potential”, the second signal being received from the second working electrode being a current, see Fig. 5A-B); 
causing a plurality of pulses to be applied to the working electrode and the background electrode to stabilize the glucose sensor (para. [0151], “sensor initialization scheme involving high frequency initialization (switching of voltage potentials) … number of pulses used … at least 2 and can be … 20 or more”); 
setting the working electrode to a first voltage potential (para. [0161], “first working potential …”), wherein the working electrode includes a glucose oxidase sensor configured to be affected by exposure to a medication ingested by a user (para. [0161], “one working electrode is coated with glucose oxidase … interfering compound is acetaminophen …” and para. [0074], “amperometric detection … suffer interference from oxidizable species … acetaminophen”); 
setting the background electrode to a second voltage potential (para. [0161], “second working potential …”), the background electrode having a metallization layer that is not affected by exposure to the medication ingested by the user (para. [0161], “one working electrode is coated with glucose oxidase and another is not …”, the background electrode is not coated with the glucose oxidase, so the medication is not causing an increase interference signal, para. [0015], “electrode … comprises a platinum composition … titanium composition … gold composition …”, para. [0071], “working electrode, which can be made from non-corroding metal or carbon”); 
receiving the first sensor current from the working electrode  (para. [0161], “a first signal received from a working electrode in response to a first working potential”, the first signal being received from the working electrode being a current, see Fig. 5A-B); 
receiving the second sensor current from the background electrode (para. [0161], “a second signal received from a working electrode in response to a second working potential”, the second signal being received from the second working electrode being a current, see Fig. 5A-B).
However, Gottlieb does not explicitly disclose setting the second voltage potential to be less than the first voltage potential.
 Boo teaches of a method of glucose-sensing using a sensor with multiple working electrodes (Abstract, Fig. 40, elements 4103A and 4103B, and para. [0281]). Boo further teaches the first working electrode senses glucose, ascorbic acid, and a medication such as acetaminophen and the second working electrode only senses ascorbic acid and acetaminophen, the difference of the two representing a glucose concentration (para. [0281]). Boo further teaches the bias voltages can range from 0.2-0.45 V (para. [0282]) and that the two-electrode system can have different bias voltages for the first and second working electrodes (para. [0283]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using a processor and potentiostat disclosed by Gottlieb to explicitly use a different bias voltage for the first potential than the second potential, for example a lower potential for the background electrode. One of ordinary skill in the art would have recognized that adjusting the voltage potentials would allow for the glucose system to be optimized to provide more accurate results. Boo further teaches that using two different bias potentials allows for a more accurate computation of the glucose concentration by comparing current values at different bias potentials (para. [0283]). 
While Gottlieb does disclose comparing the first sensor current and the second sensor current (para. [0161]), Gottlieb does not explicitly disclose the processing circuitry is configured to compare the first sensor current and the second sensor current to detect ingestion of the medication by the user; and generate a sensor glucose value based on the comparison.
Li teaches of a dual-electrode system with a first working electrode to generate a first signal composed of both signal related to the analyte and signal related to non-analyte electroactive compounds, and a second working electrode to generate a second signal associated with noise of the analyte sensor, including contribution due to non-analyte electroactive species (Fig. 3D, E1, E2, and para. [0580]). Li further teaches processing circuitry (para. [0585]) is configured to compare the first sensor current and the second sensor current to detect ingestion of a medication by the user (para. [0580], [0581], [0583], “background noises includes both constant and non-constant components and must be removed to accurately calculate the analyte concentration …”, para. [0643], “sensor configurations that block and/or remove the interferent or that specifically detect the noise and mathematical algorithms that recognize and/or remove the signal noise component …”, and para. [0741], “baseline signal which can be subtracted from the glucose signal …”). Li further teaches that based on the comparison, a sensor glucose value is generated (para. [0583-0584], and para. [0741-0742], “baseline signal which can be subtracted from the glucose signal to obtain the signal contribution due to glucose only …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry disclosed by Gottlieb to explicitly include comparing the first sensor current and second sensor current to detect ingestion of the medication, and generate a sensor glucose value based on the comparison. Li teaches that by detecting ingestion of a medication or detecting interferants, the noise is able to be removed to generate a glucose concentration data substantially without signal contribution due to non-glucose-related noise, while being able to maintain the voltage potential being applied to the electrodes (para. [0583], and para. [0741-0742]). 
Regarding Claim 18, modified Gottlieb discloses the non-transitory computer-readable media of claim 17, wherein the medication produces an interfering current that increases a glucose reading at the working electrode (para. [0020], “interfering compound is acetaminophen …”, para. [0054], and para. [0074], “sensors employing this detection scheme may suffer interference from oxidizable species that are present … acetaminophen”).
Regarding Claim 19, modified Gottlieb discloses the non-transitory computer-readable media of claim 17.
However, modified Gottlieb does not explicitly disclose wherein the instructions cause further operations comprising: determining a noise level for the second sensor current; comparing the noise level to a noise threshold; and calculating the sensor glucose value based on the second sensor current in response to the noise level not exceeding the noise threshold.
Li further teaches of determining a noise level for the second signal (para. [1016], “processor module evaluates the signal waveform by evaluating a similarity and/or correlation between the signal waveform and a waveform template …”). Li further teaches of comparing the noise level to a noise threshold (para. [1016], “second signal waveform … meets one or more criteria (e.g., falls within a threshold)…”). Li further teaches calculating the sensor glucose value based on a noise level not exceed the threshold (para. [1016], “if the second signal … does not meet the one or more criteria … then the system is configured to disregard (e.g., not use, throw out), the second signal data for other purposes …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing disclosed by modified Gottlieb to explicitly calculate the sensor glucose value based on a noise level not exceeding a threshold. Li teaches that if a noise level does not meet criteria, the signal is thrown out from subsequent calculations in order to produce accurate glucose measurements (para. [1016]). 
Regarding Claim 21, modified Gottlieb discloses the system of claim 1, wherein the glucose sensor includes a first flex sensor configured for subcutaneous placement within the user and a second flex sensor disposed separate from the first flex sensor and configured for subcutaneous placement within the user (Fig. 12A-B, para. [0130], “dual piercing member … a first piercing member is operatively coupled to at least one first electrochemical sensor … a second piercing member that is coupled to … at least one second electrochemical sensor”, para. [0141], and para. [0144]).
Regarding Claim 22, modified Gottlieb discloses the system of claim 21, the working electrode is disposed on the first flex sensor of the glucose sensor and the background electrode is disposed on the second flex sensor of the glucose sensor (para. [0130], “first piercing member … first electrochemical sensor … second piercing member … second electrochemical sensor …”, para. [0141], para. [0144], and para. [0161], the two piercing members consist of two different electrochemical sensors, which consist of a working electrode).
Regarding Claim 23, modified Gottlieb discloses the system of claim 22, wherein a counter electrode and a reference electrode are disposed on the first flex sensor (Fig. 6A, para. [0144], “electrochemical sensor comprises … counter and reference electrode”).
Regarding Claim 24, modified Gottlieb discloses the system of claim 23, wherein a glucose limiting membrane is disposed on at least one of the counter electrode, the reference electrode, the background electrode, or the working electrode (para. [0065], “analyte modulating membrane layer can comprise a glucose limiting membrane …”, para. [0125]).
Regarding Claim 25, modified Gottlieb discloses the method of claim 9, wherein: the glucose sensor includes a first flex sensor and a second flex sensor disposed separate from the first flex sensor (Fig. 12A-B, para. [0130], “dual piercing member … a first piercing member is operatively coupled to at least one first electrochemical sensor … a second piercing member that is coupled to … at least one second electrochemical sensor”, para. [0141], and para. [0144]); the working electrode, a counter electrode, and a reference electrode are disposed on the first flex sensor (para. [0130], “first piercing member … first electrochemical sensor …”, para. [0141], para. [0144], and para. [0161], the two piercing members consist of two different electrochemical sensors, which consist of a working electrode, and Fig. 6A, para. [0144], “electrochemical sensor comprises … counter and reference electrode”); and the background electrode is disposed on the second flex sensor (para. [0130], “second piercing member … second electrochemical sensor …”, para. [0141], para. [0144], and para. [0161], the two piercing members consist of two different electrochemical sensors, which consist of a working electrode).
Regarding Claim 26, modified Gottlieb discloses the non-transitory computer-readable media of claim 17, wherein: the glucose sensor includes a first flex sensor and a second flex sensor disposed separate from the first flex sensor (Fig. 12A-B, para. [0130], “dual piercing member … a first piercing member is operatively coupled to at least one first electrochemical sensor … a second piercing member that is coupled to … at least one second electrochemical sensor”, para. [0141], and para. [0144]); the working electrode, a counter electrode, and a reference electrode are disposed on the first flex sensor (para. [0130], “first piercing member … first electrochemical sensor …”, para. [0141], para. [0144], and para. [0161], the two piercing members consist of two different electrochemical sensors, which consist of a working electrode, and Fig. 6A, para. [0144], “electrochemical sensor comprises … counter and reference electrode”); and the background electrode is disposed on the second flex sensor (para. [0130], “second piercing member … second electrochemical sensor …”, para. [0141], para. [0144], and para. [0161], the two piercing members consist of two different electrochemical sensors, which consist of a working electrode).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791